DETAILED ACTION
Claims 1-16 are pending in the application. 


Notice of Pre-AIA  or AIA  Status
2.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.  	Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim is not limited to non-transitory embodiments.
The Patent Trial and Appeal Board (“the Board”) in the recently decided precedential decision Ex parte Mewherter et al. (107 USPQ2d 1857) set forth a number of factors to be considered when determining whether a claim is directed to statutory subject matter.

(1) Extrinsic evidence relevant to the meaning as would be understood by one skilled in the art at the time of the effective filing date. As discussed by the Board, there 

(2) Whether there is express intent in applicant’s specification to limit the term. Applicant’s stated definition includes both transitory and non-transitory embodiments and therefore does not expressly limit the term to non-transient embodiments (Example, claim 11 recites the following, “A transitory or non-transitory computer-readable medium comprising a computer program, the computer program comprising instructions for causing a processor system to perform the method according to claim 1”. The preamble of the claim does not limit itself to non-transient embodiments. Furthermore, page 2 of the specification states, “a transitory or non-transitory computer-readable medium is provided comprising a computer program.” Lastly, page 21 of the specification states the following, “Examples of computer readable mediums include memory devices, optical storage devices, integrated circuits, servers, online software, etc“, which is an open ended statement and does not limit itself to signals and carrier waves. The specification, nor the claim provides proper structure for the computer-readable medium limitation as currently constructed).  

(3) Whether the claim expressly limits the medium to “non-transitory" embodiments. In the present claims there is no expressed limit of the medium to non-transitory embodiments.

(4) Whether the claim implicitly limits the medium to “non-transitory" embodiments. In the present claims there is also no implicit limit of the medium to non-transitory embodiments.

Therefore after consider each of the factors as set forth by the Board, the claim is not limited to non-transitory embodiments and thus is directed to non-statutory subject matter.
For amendment involving computer-readable medium, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).

The applicant can modify the language by amending the preamble to include the term such as "A non-transitory computer-readable medium…" in the claims and this specific rejection will be withdrawn.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



4.  	Claims 1-3, 7, 10, 12-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2016/0241776 A1).

   	As per claim 1, Kim discloses a method of obtaining image data of an object in a scene using a range sensor and an image sensor (figs. 1 and 4, electronic device, should be noted that fig. 4 is an extension of fig. 1 wherein components from fig. 4 can be added into fig. 1, see para 0114, image acquisition module 410, depth processing module 430, para 0114 and 0115) wherein the range sensor and the image sensor have a known spatial relation (figs. 1 and 4, electronic device, bus 110, image acquisition module 410 and depth processing module 430 are connected by a “bus”, which interconnects and transmits communication to each other, see associated written description, also see para 0053 and 0122), the range sensor (fig. 4, depth processing module 430) is configured for capturing depth information of the scene (para 0120), the 
  	- obtaining a depth map of the scene acquired by the range sensor (fig. 9, operation 940, para 0182); 
  	- analyzing the depth map to identify a region of interest in the scene, wherein the region of interest contains the object (fig. 9, operation 940, shows the area/region of interest, para 0182; 
  	- generating selection data indicating the region of interest (fig. 9, operation 940 and operation 950, para 0182 and 0183); and 
  	- based on the selection data, selectively obtaining image data of the region of interest, wherein the image data is acquired by the image sensor (fig. 9, operation 950, para 0183).

   	As per claim 2, Kim further discloses the method according to claim 1, wherein the selectively obtaining the image data of the region of interest comprises selectively receiving the image data of the region of interest via a bandwidth constrained link, such as a bus or a network (figs. 1 and 4, electronic device, can selectively receive image data from image acquisition module 410 and depth processing module 430 based on the area of interest via a “bus”, see figs. 1 and 4, para 0053,  0115, 0122, and 0129). 


  	As per claim 3, Kim further discloses the method according to claim 1, wherein the selectively obtaining the image data of the region of interest comprises: 

  	- selectively reading-out the image data of the region of interest from a memory comprised in or connected to the image sensor.

  	As per claim 7, Kim further discloses the method according to claim 1, wherein the identifying the region of interest in the scene comprises: 
  	- applying an object detection technique to the depth map (figs. 1, 4, 7, and 9, electronic device, depth processing module 430, para 0182); and/or 
  	- identifying an object in the depth map on the basis of the object's depth values indicating a proximity to the depth sensor.

   	As per claim 10, Kim further discloses the method according to claim 1 further comprising applying a background removal technique to the image data of the region of interest so as to remove a background surrounding the object in the image data (fig. 9, operation 940 removes background from the subjects in the area of interest, see para 0181 and 0182). 

  	As per claim 12, Kim further discloses a processor system configured for obtaining image data of an object in a scene using a range sensor and an image sensor, wherein the range sensor and the image sensor have a known spatial relation, 
  	- a communication interface to a bandwidth constrained link, such as a bus or a network (figs. 1 and 4, electronic device, communication interface 170 is provided via bus 110, see figs. 1 and 4, bus 110, also see para 0053 and 0122, should be noted that fig. 4 is an extension of fig. 1 wherein components from fig. 4 can be added into fig. 1, see para 0114); 
  	- a processor (figs. 1 and 4, electronic device, processor 120, para 0055) configured to: 
  	via the communication interface, obtain a depth map of the scene acquired by the range sensor; 
  	analyze the depth map to identify a region of interest in the scene which contains the object; 
  	generate selection data indicating the region of interest; and 
  	based on the selection data and using the communication interface, selectively obtaining image data of the region of interest acquired by the image sensor (claim limitations have been discussed and rejected, see claim 1 above). 

   	As per claim 13, Kim further discloses the processor system according to claim 12, wherein: 
  	- the processor system comprises and is connected to the range sensor and the image sensor via the communication interface and an internal bus (figs. 1 and 4, 
  	- the processor system is connected to the range sensor and the image sensor via the communication interface and an external bus.

  	As per claim 14, Kim further discloses the processor system according to claim 13, wherein the processor is configured to, via the communication interface: 
  	- configure the image sensor to selectively acquire the visible light information of the scene within the region of interest (claim limitations have been discussed and rejected, see claim 3); and/or 
  	- selectively read-out the image data of the region of interest from a memory comprised in or connected to the image sensor.


  	As per claim 16, Kim further discloses a processor system configured as a media source and comprising: 
  	- a storage medium for at least temporary storing (figs. 1 and 4, electronic device, memory 130 and storage module 470): 
  	- at least one depth map of a scene which is acquired by a range sensor configured for capturing depth information of the scene, 

  	- a network interface to a network comprising a bandwidth constrained link to enable the processor system to communicate with a media client (fig. 1, electronic device, network 162, communication interface 170), 
  	- a processor (fig. 1, electronic device, processor 120) configured to, via the network interface: 
  	provide the depth map to the media client (fig. 1, electronic device, communication interface 170, para 0063); 
  	receive selection data from the media client which is indicative of a region of interest with respect to the scene (fig. 1, electronic device, network 162, communication interface 170); and 
  	based on the selection data, selectively transmit image data of the region of interest to the media client (claim limitations have been discussed and rejected, see claims 1 and 12). 


Allowable Subject Matter
5.  	Claims 4-6, 8, 9, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LIN YE/Supervisory Patent Examiner, Art Unit 2697